OPINION
PER CURIAM.
Appellant, Thomas Vile, appeals the District Court’s order dismissing his pro se civil rights complaint. Upon consideration of the record, we conclude that the appeal presents no arguable issues of fact or law. Thus, we will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B).
Vile filed a complaint pursuant to 42 U.S.C § 1983 in the United States District Court for the Middle District of Pennsylvania alleging that various officials and correctional officers at SCI-Retreat, as well as physicians and surgeons at Wilkes-Barre General Hospital, violated his First, Eighth, Thirteenth and Fourteenth Amendment rights. The District Court, through its adoption of particular portions of the Magistrate Judge’s Report and Recommendation and its own supplemental analysis, determined that defendants were entitled to have summary judgment granted in their favor.
With respect to the Eighth Amendment claims against defendants Diaz and Up-dyke for the care appellant received after being discharged from the prison infirmary, the District Court concluded that Vile failed to establish that the defendants were deliberately indifferent to a serious medical need. Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976). Summary judgment was likewise held to be warranted with respect to Vile’s Eighth Amendment claims against the correctional defendants insofar as they were not deliberately indifferent for allegedly failing to respond to Vile’s medical complaints when he was already being treated by the prison doctor and other health care professionals. Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir.1993). Insofar as Vile failed to present evidence that defendant Jesse used force on him maliciously and sadistically for the very purpose of causing harm, summary judgment was entered against him on his Eighth Amendment excessive force claim.
Vile’s Eighth Amendment failure to protect claims against defendants Rutkowski, Hazlak, Erickson and Piazza fared no better as appellant failed to present any evi*388dence that he faced a substantial risk of serious harm from other prisoners, or that defendants knew he faced a substantial risk such that they could be considered deliberately indifferent to that risk. Farmer v. Brennan, 511 U.S. 825, 833, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). Additionally, a lack of summary judgment evidence proved fatal to Vile’s claim that defendant Hazlak had appellant confined to the Restricted Housing Unit in retaliation for his complaints about another inmate. See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir.2001).
Judgment was entered in favor of defendant Ruckle on Vile’s access to the courts claim given his failure to present any evidence from which a reasonable factfinder could conclude that he suffered an actual injury as required by the Supreme Court in Lewis v. Casey, 518 U.S. 343, 350, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). To the extent that Vile’s claim against defendant Ruckle could be construed as a First Amendment free speech claim, the District Court determined that no reasonable fact-finder could conclude that the three instances referenced by appellant constituted “a pattern or practice” of tampering with Vile’s mail. See Bieregu v. Reno, 59 F.3d 1445, 1452 (3d Cir.1995), overruled on other grounds, Lewis v. Casey, 518 U.S. 343, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). Likewise, no constitutional violation was established with respect to problems appellant allegedly encountered in using the institution’s grievance procedure, or with respect to his due process claim relating to his stolen property—the latter claim having been rendered moot by the compensation defendants awarded Vile in an amount agreed upon as the value of the stolen property.
Finally, it was ultimately determined that, based on the undisputed material facts supported by the record evidence, Vile’s Eighth Amendment claim against defendant Lucchino failed as a matter of law. Having reviewed Dr. Lucchino’s motion for summary judgment, statement of facts and supporting brief, as well as Vile’s opposing brief and counter statement of facts, the District Court concluded that Vile failed to show that there remained a genuine issue requiring submission of the matter to a jury on any of the three specific allegations underlying Vile’s claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). In particular, the medical records demonstrated that provisions had originally been made for a local anesthetic to be administered and that the decision to administer general anesthesia originated with the anesthesiologist, that no evidence existed to indicate that Vile’s health was jeopardized by the withdrawal of blood, and that there was no evidence of deliberate indifference on the part of Dr. Lucchino (or anyone else for that matter) with respect to Vile’s fall off of the operating room table. Moreover, insofar as allegations of medical malpractice and expressions of mere disagreement as to proper medical treatment are insufficient to establish a constitutional violation, the District Court concluded that Dr. Lucchino was entitled to judgment as a matter of law. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir.2004).
Having carefully reviewed the record on appeal, we agree with the District Court’s conclusion that defendants were entitled to have judgment entered in their favor. As there is little, if anything, we can add to the well-reasoned analysis set forth in the adopted portions of the Magistrate Judge’s Report and Recommendation and the District Court’s Orders, we will dismiss appellant’s appeal without further discussion pursuant to 28 U.S.C. § 1915(e)(2)(B) as it *389is lacking in legal merit. Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827,104 L.Ed.2d 338 (1989).